Exhibit 4.11 SHAREHOLDERS AGREEMENT Among LaN Airlines S.A., TAm S.A., TEP CHILE S.A. and HoldCo I S.A. Dated as of January 25th, 2012 ­SC1:2501399.18 table of contents Page Article I Governance of TAM Section 1.01 Scope of the Agreement 1 Section 1.02 Role and Composition of the TAM Board 2 Section 1.03 Removal and Vacancies 2 Section 1.04 Enabling Provisions 3 Section 1.05 TAM Chairman 3 Section 1.06 Meetings of the TAM Board 3 Section 1.07 Quorum 4 Section 1.08 TAM Board Voting Requirements 4 Section 1.09 Board Supermajority Matters 4 Section 1.10 Shareholder Required Vote 6 Section 1.11 Shareholder Supermajority Matters 6 Section 1.12 TAM Subsidiaries 6 Section 1.13 Required Actions 7 Article II TAM group diretoria Section 2.01 Role of Management 8 Section 2.02 TAM Chief Executive Officer 8 Section 2.03 TAM Chief Financial Officer 9 Section 2.04 Other Members of the TAM Diretoria 9 Section 2.05 TAM Linhas Aereas S.A 9 Article III Accounting, Books and Records Section 3.01 Fiscal Year 10 Section 3.02 Accountants 10 Section 3.03 Financial Statements 10 Section 3.04 Books and Records 10 Section 3.05 Access to Information, Audit and Inspection 11 Section 3.06 Annual Budget and Business Plan 12 - i - ­SC1:2501399.18 Article IV General ProvisionS Section 4.01 Term of Agreement 13 Section 4.02 Fees and Expenses 13 Section 4.03 Governing Law 13 Section 4.04 Definitions 13 Section 4.05 Severability 15 Section 4.06 Amendment; Waiver 16 Section 4.07 Assignment 16 Section 4.08 No Third-Party Beneficiaries 16 Section 4.09 Notices 16 Section 4.10 Specific Enforcement; Consent to Jurisdiction 18 Section 4.11 WAIVER OF JURY TRIAL 18 Section 4.12 Counterparts 19 Section 4.13 Interpretation 19 Section 4.14 Filing Requirement 19 Schedule 4.06 Annual Budget and Business Plan Requirements - ii - ­SC1:2501399.18 INDEX OF DEFINED TERMS Page Page Accountants 10 Multi-Year Business Plan 12 Actions 13 Order 15 Affiliate 13 Organizational Documents 15 Agreed Courts 18 Parties 1 Agreed Issues 18 Person 15 Agreement 1 Related Party 15 Airline Subsidiaries 6 Representatives 15 Annual Budget and Business Plan 12 Shareholder Supermajority Matter 6 Approved Plans 4 Shareholders 1 beneficial ownership 14 Subsidiary 15 board member 14 Supermajority Board Vote 4 Board Representative Election Notice 2 Supermajority Shareholder Vote 6 Board Representatives 2 TAM 1 Board Supermajority Matter 4 TAM Board 2 business day 14 TAM CCO 9 contract 14 TAM CEO 8 Control 14 TAM CFO 9 Convertible Securities 14 TAM Chairman 3 Departure 2 TAM Company 4 Effective Time 2 TAM COO 9 Equity Securities 14 TAM Diretoria 8 Fiscal Year 10 TAM Group 8 Foreign Ownership Control Laws 14 TAM Ordinary Stock 1 Governmental Entity 14 TAM Preferred Stock 1 Holdco I 1 TAM Stock 1 IFRS 10 Tax Return 11 LATAM 1 TEP 1 LATAM Group 14 U.S. Exchange Act 15 Law 14 Voting Securities 15 Majority Board Vote 4 ­SC1:2501399.18 SHAREHOLDERS AGREEMENT, dated as of January 25th, 2012 (this “ Agreement ”), among LAN AIRLINES S.A., a company organized under the Law of Chile (“ LATAM ”), HOLDCO I S.A., a company organized under the Law of Chile (“ Holdco I ”and, together with LATAM, the “ Shareholders ”), TEP Chile S.A., a company organized under the Law of Chile (“ TEP ”), and TAM S.A., a company organized under the Law of Brazil (“ TAM ” and, together with the Shareholders and TEP, the “ Parties ”). W I T N E S S E T H WHEREAS, as of the Effective Time (as defined below), Holdco I will own 100% of the shares of ordinary stock, no par value (the “ TAM Ordinary Stock ”), of TAM and LATAM will own 100% of the shares of the non-voting preferred stock, no par value (the “ TAM Preferred Stock ” and, together with the TAM Ordinary Stock, the “ TAM Stock ”), of TAM, which collectively will constitute all of the issued and outstanding shares of capital stock of TAM; WHEREAS, as of the Effective Time, TEP and LATAM collectively will own 100% of the outstanding voting shares of Holdco I; WHEREAS, the Parties desire to enter into this Agreement to set forth the terms and conditions upon which they have agreed to hold their shares of TAM Stock, including with respect to the voting thereof, as well as their agreements with respect to governance, management and operation of TAM and its Subsidiaries and certain other matters; and WHEREAS, each of LATAM and Holdco I has determined and declared that the execution and delivery of this Agreement is in its best interests, and the execution, delivery and performance of this Agreement by it have been duly authorized by its board of directors and all other necessary corporate action on the part of it. NOW, THEREFORE, in consideration of the covenants and agreements contained herein and for other good and valuable consideration, the receipt of which is hereby acknowledged, the Parties agree as follows: Article I Governance of TAM SECTION 1.01 Scope of the Agreement; Effective Time .The Parties desire to set forth in this Agreement certain terms and conditions upon which the shares of TAM Stock will be held, including with respect to the voting thereof, as well as their agreements with respect to governance, management and operation of TAM and its Subsidiaries and certain other matters. In the event of any inconsistency or conflict between the provisions of this Agreement and the other Organizational Documents of TAM or any of its Subsidiaries, this Agreement shall control and the Parties shall use their commercially reasonable efforts to amend any such Organizational Documents to conform to the provisions of this Agreement and to exercise their rights under such Organizational Documents to give effect to such provisions. This Agreement shall become effective only if, and at that time at which, Holdco I becomes a holder of at least 80% of the outstanding shares of TAM Ordinary Stock (the “ Effective Time ”). All actions required to be taken or performed under this Agreement shall be taken or performed in accordance with applicable Law. ­SC1:2501399.18 Section 1.02 Role and Composition of the TAM Board . The business and affairs of TAM shall be managed under the direction of the board of directors ofTAM (the “ TAM Board ”) in accordance with the applicable provisions of the Organizational Documents of TAM. The TAM Board shall be comprised of six board members to be elected by Holdco I. Holdco I agrees to elect two individuals selected by LATAM and four individuals selected by TEP as the six board members of TAM (each person so selected by LATAM or TEP is referred to herein as one of their “ Board Representatives ”). The term of office for the board members of TAM shall be two years. If at any time LATAM is permitted under applicable Law to select more than two Board Representatives on the TAM Board, then LATAM shall have the right, exercisable in its sole discretion, in whole or in part, at any time or from time to time, to cause Holdco I to elect additional Board Representatives to the TAM Board by providing written notice of such election to Holdco I (each, a “ Board Representative Election Notice ”); provided , however , that notwithstanding the foregoing LATAM shall not have the right to deliver any Board Representative Election Notice that would result in it selecting half or a majority of the members of the TAM Board unless at such time LATAM is permitted under applicable Law in Brazil and other applicable Law to own a majority of the outstanding voting shares of Holdco I. Promptly following delivery of any Board Representative Election Notice to Holdco I, Holdco I shall cooperate with LATAM and shall take or cause to be taken all actions (including by calling a special meeting of shareholders of TAM to elect the additional individuals selected by LATAM for election to the TAM Board), and do or cause to be done all things reasonably necessary, proper or advisable on its part under the other Organizational Documents of TAM and applicable Law to permit LATAM to increase its representation on the TAM Board pursuant to this Section 1.02. Without limitation of the foregoing, Holdco I agrees to cause one or more of TEP’s Board Representatives to resign from the TAM Board promptly following request therefor from LATAM in order to effectuate the purpose of this Section 1.02. Section 1.03 Removal and Vacancies . In the event of any vacancy on the TAM Board resulting from the resignation, incapacity, retirement, death or removal (each, a “ Departure ”) of any Board Representative of LATAM or TEP, such party shall have the right to select another individual to replace such Board Representative on the TAM Board. In such event, Holdco I shall cause a special meeting of the shareholders of TAM to be held to elect such replacement to the TAM Board and at such meeting shall elect such replacement to the TAM Board to serve until the next annual meeting of the shareholders of TAM. If at any time any Board Representative of LATAM or TEP ceases to be a board member of Holdco I, Holdco I shall promptly cause him or her to resign or to be removed from the TAM Board and Holdco I will replace such Board Representative on the TAM Board pursuant to the foregoing procedures. – 2 – ­SC1:2501399.18 Section 1.04 Enabling Provisions . (a) Holdco I agrees that it shall vote, or cause to be voted or execute written consents for, as the case may be, all shares of TAM Ordinary Stock beneficially owned by it, and shall take all other action reasonably necessary (including by causing TAM to call a special meeting of shareholders or the TAM Chairman to call a special meeting of the TAM Board, as applicable) so as to give effect to the agreements with respect to representation on the TAM Board contained in this Article I and to ensure that the by-laws of TAM (i) facilitate, enable and do not at any time conflict with any provision of this Agreement and (ii) permit each of LATAM and TEP to receive the full benefits to which it is entitled under this Agreement. Holdco I further agrees that it shall not take any action directly as a shareholder of TAM, and each of LATAM and TEP agree it shall not take any action indirectly through any of its Board Representatives, or otherwise that would contravene or frustrate the implementation of these agreements. Each of LATAM and TEP shall cause all of its Board Representatives, and Holdco I shall cause each board member of TAM, to act at all times in conformity with, and to take such action as may reasonably be required of and available to them to ensure the fulfillment of, the terms of this Agreement and the by-laws of TAM. TAM agrees not to take any action that would conflict with or subvert the operation or enforcement of any provision of this Agreement or that would impede any party’s ability to receive the full benefits to which such party is entitled under this Agreement. (b) Holdco I shall cause any and all shares of TAM Ordinary Stock beneficially owned by it and entitled to vote at any meeting of shareholders of TAM to be present in person or represented by proxy at all annual and special meetings of shareholders of TAM to the extent necessary so that all shares of TAM Ordinary Stock beneficially owned by it shall be counted as present for the purpose of determining the presence of a quorum at such meeting. Each party agrees to execute from time to time in the future any document or documents required by Law to keep the agreements contained in this Section 1.04 in full force and effect at all times throughout the term of this Agreement. Section 1.05 TAM Chairman . For so long as TEP is entitled to select at least one individual to be elected as a board member of TAM, TEP shall have the right to designate from time to time one of its Board Representatives to serve as the chairman of the TAM Board (the “ TAM Chairman ”). After any such designation, Holdco I shall cause the TAM Board to appoint such Board Representative as the TAM Chairman in accordance with the Organizational Documents of TAM. From and after the Effective Time until the second anniversary of the Effective Time, the TAM Chairman shall be Maria Cláudia Oliveira Amaro. In no event shall the TAM Chairman have a casting vote with respect to any matter before the TAM Board. Section 1.06 Meetings of the TAM Board . Regular meetings of the TAM Board shall be held on a monthly basis. Special meetings of the TAM Board may be called by the TAM Chairman on not less than 48 hours’ notice to each board member of TAM, and such meetings shall be called by the TAM Chairman with like notice and like manner promptly after receipt of a written request for a special meeting of the TAM Board by any one board member of TAM; provided, however, that notwithstanding the foregoing a special meeting of the TAM Board may be so called on any shorter notice permitted by applicable Law if necessary or desirable in the particular circumstances. – 3 – ­SC1:2501399.18 Section 1.07 Quorum . The quorum for any meeting of the TAM Board to be validly held shall be five board members of TAM. Section 1.08 TAM Board Voting Requirements . Each board member of TAM shall have one vote on all matters before the TAM Board. Any action by the TAM Board concerning a Board Supermajority Matter as well as any other action required by applicable Law or this Agreement to be approved by board members of TAM constituting more than a simple majority of the board members of TAM must be approved by the affirmative vote of five board members of TAM at a duly called meeting of the TAM Board at which a quorum is present and acting throughout (each, a “ Supermajority Board Vote ”). All actions by the TAM Board other than with respect to Board Supermajority Matters must be approved by the affirmative vote of a simple majority of the board members of TAM at a duly called meeting of the TAM Board at which a quorum is present and acting throughout (each, a “ Majority Board Vote ”). Section 1.09 Board Supermajority Matters . Notwithstanding any provision of this Agreement or the other Organizational Documents of TAM or any of its Subsidiaries to the contrary, neither TAM nor any of its Subsidiaries shall, and TAM shall not permit any of its Subsidiaries to, engage in or take, directly or indirectly, any of the following actions (each, a “ Board Supermajority Matter ”), unless approved by a Supermajority Board Vote: (i) to approve the Annual Budget and Business Plan and the Multi-Year Business Plan as well as any amendment to any of the foregoing (collectively, to the extent so approved, the “ Approved Plans ”); (ii) take any action or agree to take any action that, individually or in the aggregate, causes or is reasonably likely to cause any capital, operating or other expense of TAM or any of its Subsidiaries (TAM and each such Subsidiary, a “ TAM Company ”) to be greater than (A) with respect to any action that would affect the profit and loss statement, the lesser of 1% of revenue or 10% of profit as set forth in the Approved Plans then in effect or (B) with respect to any action that affects the cash flow statement, the lesser of 2% of assets or 10% of cash and cash equivalents (as defined by IFRS) as set forth in the Approved Plans then in effect; (iii) to create (including by the acquisition of shares), dispose of or admit new shareholders to any Subsidiary of any TAM Company, except to the extent expressly contemplated in the Approved Plans then in effect; (iv) to approve the acquisition, disposal, modification or encumbrance by any TAM Company of (a) any Equity Securities or Convertible Securities of any TAM Company or any other companies, consortia, joint ventures or group of – 4 – ­SC1:2501399.18 companies, or (b) any other asset with a value greater than US$15,000,000, in each case except to the extent expressly contemplated in the Approved Plans then in effect; (v) to approve investments in any assets not related to the corporate purpose of any TAM Company, except to the extent expressly contemplated in the Approved Plans then in effect; (vi) to execute any kind of agreement or to enter into any kind of transaction in an amount greater than US$15,000,000, except to the extent expressly contemplated in the Approved Plans then in effect; (vii) to execute any kind of agreement or to enter into any kind of transaction, agreement or arrangement related to revenue or profit sharing agreements and any other agreement for the implementation of joint ventures or business collaborations, alliance memberships, codesharing agreements or other arrangements of such nature whatsoever, except to the extent expressly contemplated in the Approved Plans then in effect; (viii) to terminate, modify or waive any rights or claims of any TAM Company under contracts or other arrangements in any amount greater than US$15,000,000, except to the extent expressly contemplated in the Approved Plans then in effect; (ix) to commence, participate in, compromise or settle any material action with respect to any litigation, judicial, administrative or arbitration proceeding relating to any TAM Company, in an amount greater than US$15,000,000, except to the extent expressly contemplated in the Approved Plans then in effect; (x) to approve the execution, amendment, termination or ratification of acts or agreements with Related Parties, except to the extent expressly contemplated in the Approved Plans then in effect; (xi) to approve the financial statements of any TAM Company or any amendments thereto or any dividend, accounting and tax policy or principles of any TAM Company, as well as the appointment and removal of the Accountants; (xii) to approve the grant of any kind of security interest or guarantees to secure obligations of third parties (including Related Parties); (xiii) to appoint any executive other than the TAM Diretoria or to re-elect the then current TAM CEO or TAM CFO; and (xiv) approve any vote to be cast by any TAM Company in the shareholders meetings, quotaholder meetings and board meetings of its Subsidiaries, including approval of any of the matters set forth in Section 1.11 involving any Subsidiary of TAM (being any reference to TAM thereunder applicable to the respective TAM Company). – 5 – ­SC1:2501399.18 Section 1.10 Shareholder Required Vote . Any action by the shareholders of TAM concerning a Shareholder Supermajority Matter as well as any other action required by applicable Law or this Agreement to be approved by more than a simple majority of the holders of the then issued and outstanding shares of TAM Ordinary Stock or TAM Stock must be approved by the affirmative vote of the holders of shares representing at least 85% of the total number of shares of TAM Ordinary Stock or TAM Stock, as the case may be, then issued and outstanding at a duly called meeting of the shareholders of TAM at which a quorum is present and acting (each, a “ Supermajority Shareholder Vote ”). All actions other than Shareholder Supermajority Matters must be approved by the affirmative vote of the holders of shares constituting a simple majority of the issued and outstanding shares of TAM Ordinary Stock at a duly called meeting of the shareholders of TAM at which a quorum is present and acting throughout. Section 1.11 Shareholder Supermajority Matters . Notwithstanding any provision of this Agreement or the Organizational Documents of TAM or any of its Subsidiaries to the contrary, neither TAM nor any of its Subsidiaries shall, and TAM shall not permit any of its Subsidiaries to, engage in or take, directly or indirectly, any of the following actions unless approved by a Supermajority Shareholder Vote (each, a “ Shareholder Supermajority Matter ”): (i) to approve any amendments to the by-laws of any TAM Company in respect of the following matters: (A) the corporate purpose, (B) the corporate capital, (C)the rights inherent to each class of shares and to the shareholders of any TAM Company, (D) the attributions of the shareholders regular meetings or any limitation to attributions of the board of directors of any TAM Company, (E) increase or decrease in the number of board members and officers of any TAM Company, (F) the term of any TAM Company, (G) the change of the corporate headquarters of any TAM Company, (H)preemptive rights, (I) the composition, attributions and liabilities of the management of any TAM Company, and (J) dividends and other distributions; (ii) to approve the dissolution, liquidation and winding up of TAM; (iii) to approve the transformation, merger, spin-up, or any kind of corporate reorganization of TAM; (iv) to pay or distribute dividends or any other kind of distributions, including interest on capital, to the shareholders of TAM; and (v) to approve the issuance, redemption or amortization of any debt securities, Equity Securities or Convertible Securities into shares of TAM. Section 1.12 TAM Subsidiaries . (a) Airline Subsidiaries . With respect to each Subsidiary of TAM that is subject to the Foreign Ownership Control Laws (collectively, “ Airline Subsidiaries ”), all provisions relating to the governance and operations of such Subsidiary shall be identical to the provisions contained herein relating to the governance and operations of TAM, including, in the case of any such Subsidiaries that are managed by a board of directors, the provisions governing the composition and operation of such boards of directors (excluding those provisions relating to the dates for and frequency of meetings and actions requiring a Supermajority Board Vote or a Supermajority Shareholder Vote). – 6 – ­SC1:2501399.18 (b) Other Subsidiaries . Except as otherwise specified in this Section 1.12(b), with respect to each Subsidiary of TAM other than an Airline Subsidiary, the provisions relating to the governance and operations of such Subsidiary shall be identical to the provisions contained herein relating to the governance and operations of TAM, including, in the case of any such Subsidiaries that are managed by a board of directors, the provisions governing the composition and operation of such boards of directors (excluding those provisions relating to the dates for and frequency of meetings and actions requiring a Supermajority Board Vote or a Supermajority Shareholder Vote). With respect to any such Subsidiaries that are wholly-owned by TAM, the board of directors of any such Subsidiary shall be comprised of an equal number of board members of such Subsidiary selected by each of LATAM and TEP and all actions of the board of directors of any such Subsidiary must be approved by the affirmative vote of a majority of the board members of such Subsidiary thereof at a duly called meeting of such board of directors at which a quorum is present and acting throughout. With respect to any such Subsidiary that is not wholly owned by TAM, each of LATAM and TEP shall have the right to elect an equal number of board members of any such Subsidiary (unless TAM and/or its Subsidiaries have the right to elect an odd number of board members of such Subsidiary, in which case LATAM shall have the right to select the last board member), and the board members elected to any such Subsidiary shall not take any action unless and until all of such board members selected by LATAM and TEP have been elected and agree to take such action. (c) Notwithstanding the foregoing provisions of this Section 1
